Title: To James Madison from Robert Montgomery, 6 August 1808
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 6 August 1808.

We have had no conveyances direct Since my respects Pr Capt Bradford of the Mercury dated 19 June (of which Copy herewith) and the disturbed State of Affairs in this Country has prevented risking Letters by Post to any Quarter.
In my Letter above mentioned I explained as far as I was able, the Generous efforts of the populace to free themselves of the Corsican yoke and drive the French troops out of Spain.  The Captain Generalship of all Spain (not immediately in possession of the French) formed themselves into a Junto Supreme in which were admitted members who represent every Class of People viz: Military, Merchants, Artizans  from this wise measure every order from the Junto was obeyed without Complaint.  Generals were appointed and vast Armys Ignorant poor men were Sent to the field.  The Duke of Berg on the other hand found it important to lose no time and immediately dispatched General Dupont towards Seville with 30,000 men General Monsac towards Valencia with 15,000 and Genl. Lefebvre to Zaragoza with 15,000 while Besieres Kept his head Q’rs at Burgos with 20,000.  Monsac in forced Marches arrived at una and continuing his rout was met at the Cabrillas (a pass of importance) by the undisciplined Spaniards almost without Arms but Supported by  Thousand regulars.  They killed nearly three thousand French and retired on which Monsac Continued his March to Valencia where he arrived on the night of the 27 June.  The next morning he Summoned the Garrison to Surrender immediately, that he came to make them happy and was determined to do so, but if they refused to open their Gates he would assault the Town and use the utmost rigour of the laws of War upon it, that his Victorious Army had defeated the rebels at the Cabrillas and every other place and they had now Nothing to expect but from the Mercy of the French who were Still determined to make them happy.The reply of the inhabitants was Short but negative and the most vigorous attack Commenced at about 1/2 past two and  tho with little interruption till near nine that Evening.  In the adjacent Fields being Cover’d with Slaughterd French the Commander made a precipitate retreat.  Thus the town of Valencia Surrounded by a miserable mud Wall and a very poor Cannon hastily brought together, by the bravery of its virtuous inhabitants, have beaten off and disgraced those invincible Conquerors of the World.  Monsac returned to Madrid harrassed, by the Spanish Peasantry and a climate dreadfully hot, that he has not brought in two thousand of his whole Army.
Lefebvre on his march to Zaragoza had Several Skirmishes but the Peasantry always gave way, yet, not without Killing numbers of his Men.  He arrived at Zaragoza and order’d it to open its gates on the 15 June.  General Palafox who Commanded and almost the only Military Man in the place, determined to defend it and from that day till the 20 July, the French had made Eleven attempts to assault the Town, which with a poor Wall and a few Cannon have by the Courage of their inhabitants alone beaten him off in every attack with monstrous loss.  Reinforcements were expected of 4,000 regulars from Madrid. These had already landed at Tortosa, and in all probability would arrive in time to frustrate every other attempt of Lefebvre.
Dupont on his march to Seville must have learnt the Capture of the whole French Fleet in Cadiz.  He was attacked in Sierra by General Chaviri, who, like the Hot weather only Served to harrass and incommode him.  He continued His rout to Cordova, where he entered without resistance and  agreeable to the French (in this Country) plunder’d the Churches and inhabitants of every thing valuable, but on the appearance of General Castanos with a formidable Army of regulars and Peasantry he evacuated Cordova and endeavoured to make himself Strong in Andujar, but he had already between the Climate and the Enemy lost a vast number of his Men.  In this Situation cutt off in his retreat to Madrid by Char, Castanos arrives at Andujar and demands his Surrender at discretion, which being refused an Engagement took place on the 20th. Ulto.  Seven thousand French are left dead on the field, and about 17,000 made Prisoners with all their plunder  &c.  Not one man has escaped.  Thus the laurels won by in and artifice at Marengo, Jenna &c. are become the property of Spaniards, Supported by Virtue and Courage alone.
General Besieres posted with more than twenty thousand Men at Burgos in order to maintain a Communication with France, has had a Battle with General La Cuesta at the d of the Peasantry of Old Castile.  This Action took place some time last Month and appears to have been indecisive as both parties claim the Victory.
The French Garrison of Barcelona under the Generals D and Sabran, have made Several Sorties in order to collect provisions, and if possible intimidate the People of the adjacent Countrys, but they on every occasion been beaten by the  irregular Catalans, whose enthusiastic bravery is exemplary. A very large detachment from Barcelona attempted to storm Gerona defended by Peasantry and 300. Men of the Regiment Ultonia (Irish).  The attack was in the night of the 17 July when after having Scaled the wall the French were obliged to retire with the loss of two thousand Men. We  at this moment that their whole loss in Spain within less than 3 months by Climate, desertion, and the Sword was One hundred thousand Men.
On the 21st: July, Joseph Napoleon arrived in Madrid and was proclaimed King of Spain and Indias and on the 2nd August the whole French Army of about 25,000 Men, decamped and marched towards the Pyrennes it was Said on Account of Some disorders in France;  I believe without that Circumstance they must have  the victorious Spaniards from Andalusia and Valencia who are pressing forward with a vast Army to attack them.  The Garrisons of Barcelona, Figueras and Pampelona  now the only very Strong holds the French have in this Country.
On the 12th. July ultimo arrived here the Ship Ann  from Alexandria district of Columbia Charles Bradford Master, and the Adamant of Weymouth State Massachusetts Mr. Reuben Allen Master, both Captured by the English Privateer  Ferros of Malta Captain Nicholas de Candia.  This Man proposed taking a ransom of $1500 for the Brig and would I Suppose have done the Same by the Ship, but as I declined paying attention to any Such proposals he determined to Carry them both off.  However as I beleive his intentions were to intimidate the Masters and induce them to give any  to get out of his hands.  He in the Evening of the 13th. Order’d a man belonging to the Ship Ann called William Chase aboard the Privateer and put him in Irons.  The next morning Captain Bradford and others of his Men were alt on board the Privateer to be witness of the Punishment inflicted on said Chase, which in fact was So brutally barbaric and offensive to think of.  I shall beg leave to refer you to the statements made on the occasion and Sworn by the masters of the Vessels of which you have Copies herewith.  I applied to the Governor of this place for justice against the inhuman conduct of De Candia, but as he was under the British Flag (tho not one on board his Vessel Could Speak English) he was Suffered to go off with his two Prizes.  The Masters Bradford and Allen made their escape on Shore but none of the American Seamen were on any Account Suffer’d to go. These Masters have Since gone to Malta in Quest of their Property on board of another Vessel.
We are now at the 11 August, and in expectation of important news from Saragosa.  If it arrives in time I shall add it.  If not shall write by next  Respect I have the honor to be truly Sir Your Obedt. Servt.

Robt. Montgomery

